Citation Nr: 0307076	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  96-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
recurrent urinary tract infections.

2.	Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.	Entitlement to a compensable evaluation for an 
appendectomy scar.


(The issue of entitlement to service connection for a skin 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In January 1998 and 
October 1999, the Board remanded the veteran's claims of 
entitlement to service connection for urological and skin 
disorders to the RO for evidentiary development. 

In an October 2001 decision, the RO granted the veteran's 
claim of entitlement to service connection for a urological 
disorder and awarded a noncompensable disability evaluation.  
Thereafter, the veteran perfected his appeal as to the matter 
of an initial compensable rating for recurrent urinary tract 
infections.

The Board is undertaking additional development on the matter 
of the veteran's claim of entitlement to service connection 
for a skin disorder, pursuant to authority granted by 67 Fed. 
Reg. 3,009, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.




FINDINGS OF FACT

1.	The veteran's service-connected recurrent urinary tract 
disability is manifested by no more than moderate 
cystitis and, more recently, by dysuria three to four 
times during the day and three times during the night 
with an inability to hold his urine, with no need to 
wear an absorbent pad or for continuous catherization, 
and with no current evidence of urine infection or 
marked obstructive symptomatology.

2.	VA audiological examination in May 2002 showed pure tone 
thresholds in the veteran's service-connected left ear 
that averaged 64 decibels with a speech recognition of 
94 percent, and averaged 39 decibels in his service-
connected right ear with a speech recognition of 94 
percent, corresponding to Level I hearing in the right 
ear and Level II hearing in the left ear.

3.	The competent and objective medical evidence of record 
demonstrates that the veteran's service-connection 
appendectomy scar is slightly hypopigmented compared to 
his surrounding skin, but is nontender and is not raised 
or depressed.


CONCLUSIONS OF LAW

1.	The schedular criteria for a 10 percent evaluation for 
recurrent urinary tract infections have been met.  38 
U.S.C.A. §§ 1155, 5100, 5101, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.20, 4.21, 4.115, 4.115a, Diagnostic Code 7599-7512 
(1993), effective prior to February 17, 1994; 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7512 (2002), 
effective February 17, 1994.

2.	The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5101, 5102, 5103. 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic 
Code 6100 (2002).

3.	The schedular criteria for a compensable evaluation for 
an appendectomy scar have not met.  38 U.S.C.A. §§ 1155, 
5100, 5101, 5102, 5103. 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.118, Diagnostic 
Code 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to a June 1970 service medical record, the veteran 
was hospitalized for an appendectomy.  The record also 
indicates that he was treated for a urinary tract infection 
in 1969 for approximately one month.  

Post-service, in an August 1971 decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation.  In May 1978, the RO 
granted service connection for the postoperative residuals of 
an appendectomy and assigned a noncompensable disability 
evaluation.

VA medical records, dated from 1990 to 1991, indicate that in 
May 1991 the veteran complained of nocturia and post-void 
dribbling for one year, and a urology evaluation was 
requested.  According to the June 1991 urologic consultation 
report, a cystoscopy showed a median-bar-type bladder outlet 
obstruction, grade I trabeculation, and a large capacity 
bladder.

A February 1992 examination report from H.P.S., Jr., M.D., 
reflects the veteran's complaints of headaches and joint pain 
but is not referable to complaints of a urologic disorder.

A May 1992 VA general medical examination report reflects the 
veteran's complaint of headaches.  Examination of his 
genitourinary system revealed normal prostate and a very low 
pain threshold.  

According to a December 1992 Disability Determination and 
Transmittal record from the Social Security Administration 
(SSA), the veteran was found to be totally disabled as of 
October 1991, primarily due to mental retardation and to 
depression and somatoform disorder.

Private hospital records, dated in May 1994, indicate that 
the veteran was seen in the emergency room with complaints of 
an inability to empty his bladder.  Urine was removed through 
a catheter, various tests were performed, and the 
diagnosis/assessment was a urinary tract infection.  It was 
noted that the veteran would be followed at VA.

VA medical records, dated from 1992 to 1995, include a May 
1994 report of follow-up for the veteran's inability to void, 
and medication was prescribed for a bladder infection. 

In February 1999, the veteran underwent a VA genitourinary 
(GU) examination.  According to the examination report, he 
gave a ten-year history of some urgency and nocturia with 
occasional decreased force of stream and intermittent stream.  
It was noted that the veteran was status post cystoscopy 
performed in 1991, showing no obstruction (but see the June 
1991 VA record described above).  As to frequency, the 
veteran reported having to urinate five to six times during 
the day and three to four times during the night.  He had 
decreased force of stream and occasional dysuria.  He denied 
incontinence.  He did not require any absorbent pads.  He 
reported some sexual and erectile dysfunction.  On 
examination, the veteran's testes were normal in size and 
consistency, and the prostate was mildly enlarged with no 
nodules.  Diagnostic examination revealed a blood urea 
nitrogen (BUN) level that was 12 and urinanalysis that was 
clear.  A flow study could not be obtained as the veteran 
said he had just voided and was unable to urinate.  The 
examiner said the veteran was a 50-year-old man with an 
unstable bladder and that no obstruction was identified on a 
cystoscopy performed several years ago.

According to a February 1999 Addendum to the VA genitourinary 
examination, the veteran returned to the GU clinic for re-
examination, but there was no change in that examination 
versus the earlier one.  Repeat flow studies were performed.  
The veteran was asked to wait until he was able to feel full 
and about to urinate.  He voided 126 centimeters (cc) with a 
peak flow of 11 milliliters (ml) per second.  He could empty 
with his bladder where the post-void residual was of 30 ml.  
The impression was that the veteran was obviously complaining 
of lower urinary tract symptoms, in the form of urgency and 
nocturia and frequency.

In a March 1999 Addendum to the February 1999 VA GU 
examination, it was noted that the veteran was diagnosed with 
a neurogenic bladder.

In April 1999, the RO received a written statement from the 
veteran's friend, D.H.P., dated in February 1999.  It was 
noted that the friend had known the veteran for many years, 
and that his health had deteriorated and he had severe 
headaches and kidney problems.

In December 1999, the veteran again underwent VA 
genitourinary examination.  According to the examination 
report, the VA examiner reviewed the veteran's medical 
records.  The veteran gave a history of bladder problems 
since service, and recurrent urinary tract infections.  He 
denied any lethargy, weakness, anorexia, weight loss, or 
weight gain.  He said he urinated every two or three hours.  
He denied any hesitancy, change in stream, or dysuria.  He 
denied any incontinence.  The veteran denied any surgery on 
any part of his urinary tract, and he had not had any renal 
colic bladder stones or acute nephritis.  He denied any 
trauma or surgery affecting his genitals.  He denied any 
local or systemic diseases that affected sexual function.  
The veteran reported an inability to achieve an erection for 
one year, but had not tried anything to alleviate the 
problem.  He also described intermittent bumps on his head, 
neck, back, and shoulders that he described as sores.  He had 
not tried medications, and it was not associated with 
pruritus or pain.  On clinical evaluation, there was no 
edema; the epididymis and spermatic cord were normal, as were 
the testes.  The prostate was normal and the penis was 
circumcised.  There was no visible rash and no visible sores.  
Laboratory test results indicate the veteran's prostate 
specific antigen (PSA) was 0.53; BUN was 14, urine creatinine 
was 56, and urinanalysis was normal.  The diagnoses were 
history of recurrent urinary tract infections and 
intermittent rash.

In a January 2000 Addendum, the VA physician who had examined 
the veteran in December 1999 opined that the urinary tract 
infection was first manifested in 1969, and recurrence of 
such was initiated while he was in the military.

In an October 2001 decision, the RO granted service 
connection for recurrent urinary tract infections and awarded 
a noncompensable disability evaluation, effective from March 
1992.

In a December 2001 written statement to the RO, the veteran 
appeared to express dissatisfaction with the disability 
evaluations assigned to his service-connected urinary tract 
disability and bilateral hearing loss.

In February 2002, the RO received the veteran's written 
statement in which he expressed disagreement with the "0% 
ratings on all the claims that I put in for with VA."  The 
RO construed that submission as a claim for increased ratings 
for the service-connected bilateral hearing loss, urinary 
tract infections, and appendectomy scar.

An April 2000 private medical record indicates that the 
veteran was hospitalized for evaluation of a near syncopal 
episode, thought to be vagal syndrome.  At admission, test 
results revealed that BUN and creatinine were 8 and 0.9, 
respectively.

In May 2002, the veteran was again provided a VA 
genitourinary examination.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
It was noted that the veteran reported having a bladder 
problem in service.  His said his bladder was swollen and 
enlarged, his urine was dribbling, and he got urinary tract 
infections.  It was further noted that he had dysuria three 
to four times during the day and three times during the 
night.  He did not wear any diaper.   He was unable to hold 
his urine.  He did not have any bladder stone or kidney 
stone, and he did not require any catherization at that time.  
On examination, the veteran was alert and oriented.  He had 
no rashes.  His liver and spleen were not palpable; the 
prostate gland was normal, and there was no edema in the 
extremities.  Diagnostic test results revealed that PSA was 
0.75, BUN was 10, and creatinine was 0.9.  Urine was yellow 
in color, specific gravity was 1.017, urobilinogen was 1, 
urine blood was negative, urine bilirubin was negative, urine 
ketones was negative, urine glucose was negative, urine 
protein was negative, urine pH was 6.5, urine nitrites was 
negative, and leukocyte esterase was negative.  The 
assessment was status post urinary tract infection.  The 
veteran's urine did not show any infection at that time.  He 
was not on any medication.

Also in May 2002, the veteran underwent a VA audologic 
examination.  According to the examination report, he had no 
history of surgery or ear infections.  He complained of 
hearing loss in general.  He experienced occasional ringing 
in his ears, but no real problems at that time.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
50
LEFT
20
25
65
75
90

Speech recognition on the Maryland CNC world list was 94 
percent in the veteran's right and left ears.  Normal middle 
ear function was noted.  The VA examiner diagnosed mild to 
moderate sensorineural hearing loss, above 2000 Hz in the 
right ear and, in the left ear, there was mild sloping to 
severe sensorineural hearing loss at 1500 Hz and above.

A June 2002 VA outpatient record indicates that the veteran 
was seen for hearing aid selection.  On examination, an 
otoscopy revealed that TMs (tympanic membrane, bilateral) and 
EAMs (external auditory meatus, bilateral) were normal.  In 
July 2002, the VA outpatient audiology record indicates that 
he was scheduled for a fitting for hearing aids following his 
May 2002 audiological assessment.  An otoscopy was 
unremarkable.  The veteran indicated that he was pleased with 
the quality of sound and comfort of fit of the hearing aids. 

In August 2002, the veteran underwent a VA examination for 
scars.  According to the examination report, he had an 
appendectomy in 1971 when he returned from Vietnam and the 
examination was of his scar.  On examination, it was noted 
that there was an 85-millimeter (mm) by 3 mm scar on the 
right lower quadrant of the abdomen.  It was not raised or 
depressed.  It was slightly hypopigmented compared to his 
surrounding skin.  It was not tender.  The assessment was 
appendectomy scar as described above.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested compensable evaluations for his 
service-connected recurrent urinary tract infections, 
bilateral hearing loss and appendectomy scar.  Before 
addressing these issues, the Board notes that, in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  The new statute revised 
the former section 5107(a) of title 38, United States Code, 
to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in May 1994, February 
and December 1999, and May and August 2002 fulfill these 
criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statements of 
the case issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish compensable 
ratings.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)).

Further, in an August 2002 letter, the RO advised the veteran 
of the Veterans Claims Assistance Act and the effect of the 
new law on his claims.  Moreover, the November 2002 SOC 
included the new duty-to-assist regulations found at 
38 C.F.R. §§ 3.102, 3.159 (2002).  A copy of the letter and 
SOC were also sent to the veteran's accredited service 
representative.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for compensable evaluations for recurrent 
urinary tract infections, bilateral hearing loss, and an 
appendectomy scar.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (2002)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no- 
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability. Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged-rating principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service- 
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

1.  Initial Compensable Evaluation for Recurrent Urinary 
Tract Infections

Effective February 17, 1994, VA revised the criteria 
governing the rating of disabilities of the genitourinary 
system.  See 59 Fed. Reg. 2527 (1994) (now codified at 38 
C.F.R. §§ 4.115a, 4.115b).

The veteran's service-connected recurrent urinary tract 
infections are rated as analogous to chronic cystitis under 
Diagnostic Code (DC) 7512.  38 C.F.R. § 4.20.  Under the old 
rating criteria, in effect prior to February 17, 1994, 10 
percent rating was for application for moderate chronic 
cystitis; pyuria, with diurnal and nocturnal frequency.  
38 C.F.R. § 4.115a, DC 7512 (1993) (as effective prior to 
Feb. 17, 1994).  A 20 percent rating required moderately 
severe cystitis with diurnal and nocturnal frequency with 
pain and tenesmus.  Id.  Severe cystitis with urination at 
intervals of 1 hour or less and a contracted bladder 
warranted a 40 percent rating.  Id.  Cystitis with 
incontinence requiring constant wearing of an appliance 
warranted a 60 percent rating.  Id. 

Under the current rating criteria, effective February 17, 
1994, chronic cystitis is rated as voiding dysfunction, that 
is rated according to the particular condition as urine 
leakage, urinary frequency or obstructed voiding.  See 38 
C.F.R. §§ 4.115a, 4.115b (effective Feb. 17, 1994).

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day warrants a 20 percent rating.  38 C.F.R. 
§ 4.115a.  Urine leakage or incontinence requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times a day warrants a 40 percent rating.  Id.  Urine leakage 
or incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day warrants a 60 percent rating.  Id.

Urinary frequency with a daytime voiding interval between two 
and three hours, or awakening to void two times per night 
warrants a 10 percent rating.  38 C.F.R. § 4.115a (2002) 
(effective from Feb. 17, 1994).  A daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night warrants a 20 percent rating.  Id.  A daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night warrants a 40 percent rating.  
Id.

Obstructive symptomatology with or without stricture disease 
requiring dilation 1 to 2 times per year warrants a 
noncompensable rating.  38 C.F.R. § 4.115a (2002) (effective 
from Feb. 17, 1994).  A 10 percent rating is warranted for 
obstructive voiding with marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of: (1) post void residuals 
greater than 150cc; (2) uroflowmetry showing markedly 
diminished peak flow rate (less than 10cc/sec); (3) recurrent 
urinary tract infections secondary to obstruction; or (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  Id.  A 30 percent rating is warranted where there is 
urinary retention requiring intermittent or continuous 
catheterization.  Id.

The Board notes that, effective from February 17, 1994, 38 
C.F.R. § 4.115a states that where diagnostic codes refer to 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.

The Court of Appeals for Veterans Claims has held that, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
pursuant to Rhodan v. West, 12 Vet. App. 55 (1998), the old 
rating criteria is for application previous to the effective 
date of the change and both the old and new rating criteria 
are for consideration as of the effective date of the 
regulatory change, February 17, 1994.

Under the old regulations, effective prior to February 17, 
1994, giving the veteran the benefit of the doubt, the 
medical evidence supports the award of a 10 percent 
disability evaluation.  While the objective medical evidence 
does not indicate the veteran had pyuria, it does reflect his 
reports of diurnal and nocturnal frequency with voiding 
difficulty.  The May 1994 private and VA medical record 
reflect the veteran's complaint of an inability to empty his 
bladder, diagnosed as a urinary tract infection for which VA 
apparently prescribed medication.  At the February 1999 VA 
examination, the veteran described urgency and nocturia, with 
an occasional decrease of force of stream and intermittent 
stream.  At that time he reported a need to void five to six 
times during the day and three to four times at night, but, 
when examined by VA in December 1999, his reported voiding 
frequency was every two to three hours with no hesitancy or 
change in steam or dysuria.  At all times the veteran denied 
incontinence or a need to wear absorbent pads.  The objective 
medical evidence of record therefore does not reflect 
moderately severe cystitis with diurnal and nocturnal 
frequency with pain and tenesmus to warrant a higher rating.  
38 C.F.R. § 4.115b, DC 7512 (1993), effective prior to 
February 17, 1994.  

The same is true under the current regulations, effective 
from February 17, 1994.  With consideration of the doctrine 
of reasonable doubt, the Board will exercise our discretion 
to conclude that the 10 percent evaluation, but no higher, is 
for assignment since, at February 1999 VA examination, the 
veteran described urgency, nocturia, occasional decrease in 
force of stream, and intermittent flow with frequency of 
voiding five to six times per day and three to four times per 
night.  But, at the December 1999 VA examination he reported 
a frequency of voiding of every two to three hours, with no 
hesitancy, change in stream or dysuria.  At the May 2002 VA 
examination, the veteran described experiencing urinary 
frequency with dysuria three to four times during the day and 
three times during the night.  He did not wear a diaper or 
have a bladder or kidney stone.  He did not require 
catherization.  The clinical assessment at that time was 
status post urinary tract infection.  The VA examiner 
reported that the veteran's urine did not show any infection, 
and he was not taking prescribed medication.

In written statements, the veteran has reported bladder 
problems.  Therefore, the Board concludes that the evidence 
is in relative equipoise as to whether there is constant 
slight or occasional urinary frequency symptomatology as 
required for a 10 percent rating under Diagnostic Code 7512.  
Overall, the evidence shows that there is a question as to 
which of the two evaluations should apply, since the current 
level of disability approximates the criteria for a 
compensable rating.

Even though the Board has determined that a compensable 
rating of 10 percent is warranted in this case, there is not 
a question as to whether the 20 percent rating should be 
assigned under the regulations currently in effect.  First, 
we have so determined by giving the benefit of the doubt to 
the veteran.  Second, given the available diagnostic codes, 
the disability picture is comparable to urinary frequency 
with a daytime voiding interval between two and three hours, 
or awakening to void two times per nigh that warrants a 10 
percent rating, but the degree of disability as demonstrated 
by the findings on examination does not appear to approximate 
the type or degree that would have resulted from a daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  In fact, the medical 
evidence is devoid of any reference to the veteran wearing an 
absorbent pad and or needing continuous catherization.  Nor 
is there objective medical evidence of marked obstructive 
symptomatology. Therefore, the 10 percent rating, and no 
more, is appropriate under the facts of this case.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schrafrath v. Derwinski, supra.  After a careful review of 
the available diagnostic codes and the medical evidence of 
record, the Board finds that codes other than Diagnostic Code 
7599-7512 do not provide a basis to assign an evaluation 
higher than the compensable 10 percent rating assigned by 
this decision.

In view of the above, the Board finds that the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case.  As stated, the level of disability is approximately 
commensurate with a 10 percent rating under DC 7512, and the 
appeal is granted to that extent.  38 C.F.R. § 4.115a, DC 
7512 (1993) (effective prior to Feb. 17, 1993; 38 C.F.R. 
§ 4.155a, DC 7512 (2002) (effective Feb. 17, 1993).

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
recurrent urinary tract infections, as the Court indicated 
can be done in this type of case.  Based upon the record, we 
find that at no time since the veteran filed his original 
claim for service connection has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board.

2.  Compensable Evaluation for Bilateral Hearing Loss

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87 (2002)).  Because the veteran's appeal was filed 
after the change in the regulations, he is only entitled to 
the application of new version of the regulations.  See e.g., 
Karnas v. Derwinski, supra.

The veteran's statements regarding the effect that the 
service-connected bilateral ear hearing loss has had on his 
life have been noted.  In evaluating service-connected 
hearing impairment; however, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000 and 
4000 Hertz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  The veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000 and 4000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, DCs 6100-6110 (effective 
prior to June 10, 1999) and 38 C.F.R. §§ 4.85, 4.87, DC 6100 
(effective June 10, 1999).

In situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  See 38 C.F.R. §§ 3.383, 
3.385, 4.85, 4.87, 4.87, Table VII, Diagnostic Codes 6100, 
6101 (prior to June 10, 1999) and 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (effective June 10, 1999).

The 2002 VA audiometric findings reveal a left ear pure tone 
threshold average of 64 decibels with a speech recognition 
score of 94 percent, and a right ear pure tone threshold 
average of 39 decibels with a speech recognition score of 94 
percent. Under the old and new regulations, these findings 
are consistent with Level I hearing in the service-connected 
right ear and Level II hearing in the service-connected left 
ear.  Level I hearing in the service-connected right ear and 
Level II hearing in the service-connected left ear 
corresponds to the currently assigned noncompensable 
evaluation under Diagnostic Code 6100.

These findings are consistent with Level I hearing in the 
right ear and Level II hearing in the left ear for the 
service-connected bilateral hearing loss under the old and 
new regulations.  Based upon this evidence, a rating in 
excess of the currently assigned 0 percent is not warranted 
under the rating criteria in effect prior to and after June 
10, 1999.  See Table VII, 38 C.F.R. § 4.85 (1998), prior to 
June 10, 1999 and 38 C.F.R. §§ 4.85-4.87, effective from June 
10, 1999.  Level I hearing in the service-connected right ear 
and Level II hearing in the service-connected left ear 
corresponds to the currently assigned noncompensable 
evaluation under DC 6100.  Accordingly, the Board concludes 
that a higher evaluation for the veteran's service-connected 
bilateral hearing loss is not shown to be warranted under the 
rating criteria in effect prior to June 10, 1999, and the 
criteria effective on June 10, 1999. 

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear softly spoken conversation, but no 
specific compensation is provided based upon such inability; 
it is impairment of earning capacity that is paramount.  
Here, the objective evidence is at the crux of the matter, 
and it provides no appropriate basis for granting 
compensation for the level of bilateral hearing loss 
currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case, however, the evidence is not so evenly balanced 
that there is doubt as to any material issue regarding the 
matter of an increased rating for the service-connected 
bilateral hearing loss.  The preponderance of the evidence is 
clearly against the claim. 38 U.S.C.A. § 5107.

3.  Compensable Evaluation for Appendectomy Scar

The veteran's service-connected appendectomy scar is 
currently evaluated as noncompensable under DC 7805.  A 10 
percent evaluation is for assignment for superficial, poorly 
nourished scars with repeated ulceration. 38 C.F.R. § 4.118, 
DC 7803.  A 10 percent evaluation is for assignment for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804.  Other scars are 
to be rated on the basis of the limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2002).

Since there is no clinical or other probative evidence of 
record indicating that the veteran's service-connected 
appendectomy scar is disfiguring, poorly nourished, 
ulcerated, painful, or tender, or that it is productive of 
any functional limitation, the Board finds that there is no 
basis for the assignment of a compensable rating for the 
appendectomy scar.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 
4.118, DC 7805.  Further, the veteran's disability does not 
more nearly approximate the criteria for a compensable 
evaluation

The preponderance of the competent and objective medical 
evidence of record demonstrates that the veteran's scar on 
the right lower quadrant of his abdomen is not raised or 
depressed.  As noted by the VA examiner in August 2002, the 
scar is slightly hypopigmented compared to his surrounding 
skin, but it is not tender.  Thus, the Board finds no 
evidence of tender or painful scarring, or limitation of 
function due to scarring that would warrant a compensable 
rating under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 
7805.  

Further, the Board has carefully reviewed the entire record 
in this case, however, the Board does not find the evidence 
to be so evenly balanced that there is doubt as to any 
material issue regarding the matter of an increased rating 
for the service-connected appendectomy scar.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107.

ORDER

A initial 10 percent evaluation is granted for recurrent 
urinary tract infections, subject to the rules and 
regulations governing the award of monetary benefits.

A compensable evaluation is denied for bilateral hearing 
loss.

A compensable evaluation is denied for an appendectomy scar.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

